DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 10/25/2021, the examiner has carefully considered the amendments.  The claim rejection under 35 U.S.C. § 112 (b) for claims 2, 8 and 10 have been overcome by the amendment and has hereby been withdrawn for consideration. The rejection of claims 6 and 9-10 under 35 U.S.C. 112 (d) has been overcome by the amendment and has hereby been withdrawn.  
The Declaration under 37 CFR 1.132 filed 10/25/2021 is insufficient to overcome the rejection of claims 1-5, 8 and 10 based upon the teachings of Lissi (J. Polymer Sci., 1979), as well as, the rejection of claims 6 and 9-10 based upon Lissi (cited previous) Mayer et al (4,369,206) as set forth in the last Office action because:  A Declaration under 37 CRF 1.132 cannot be used to overcome a rejection of anticipation under 35 USC 102.  The M.P.E.P sets forth:  Under certain circumstances an affidavit or declaration may be submitted which attempts to attribute an activity, a reference or part of a reference to the inventor or at least one joint inventor to overcome a rejection based on pre-AIA  35 U.S.C. 102  prior art. In this instance, attribution is not applicable since the prior art is to another and not attributed to the inventor(s).  Therefore, the declaration is insufficient overcome the rejection of claims 1-5, 8 and 10 based upon the teachings of Lissi (J. Polymer Sci., 1979).
Regarding applicant’s experimental data:  the instant claims are limited to a photoinitiator or photosensitizer, the experimental section as presented and explained in the Declaration is a photoinitiator and/or photosensitizer as presented by the experimental section.  Applicant argue the ethyl pyruvate is a superior photoinitiator when compared the 2,3-butanedione, wherein 
The Declaration under 37 CFR 1.132 filed 10/25/2021 is insufficient to overcome the rejection of claim 7 based upon the teachings of Lissi (J. Polymer Sci., 1979) in view of Mayer et al.  It has been established the ethyl pyruvate, as set forth by Lissi, is a photoinitiator and as set forth in the rejection it would have been within the skill level of an ordinary artisan to use a diketone photoinitiator in customary addition amounts, as set forth by Mayer, when adding an ethyl pyruvate photoinitiator to a composition as set forth by Lissi in absence to evidence to the contrary and/or unexpected results.  Applicant has not set forth any evidence to the contrary and the Office finds no judicious reason that a skilled artisan using ethyl pyruvate in amounts as set forth by the claims, as espoused by Mayer, would not have expected or found the composition would not have polymerized under exposure to light radiation.  In absence of said evidence and/or unexpected results the rejection still stands.

Response to Arguments

Applicant's arguments filed 10//25/2021 have been fully considered but they are not persuasive. Applicant alleges the teachings of Lissi (J. Polymer Sci., 1979) fails to anticipate the instant claims since ethyl pyruvate has less efficiency (low reactivity) than other commercially 
In response:  The instant claims are limited to a photoinitiator and/or photosensitizer of Formula (I) as defined by the claims for use in a photopolymerization composition, wherein the limitation “for use in a photopolymerizable composition” is a future intended use.  According to applicant’s assessment of both Lissi 1 (applied in the rejection) and Lissi 2 (supplied by applicant), as well as, according to the Declaration supplied 10/25/2021 by applicant, ethyl pyruvate is a Norrish Type photoinitiator which is capable of photopolymerizing a composition of either methyl methacrylate or benzyl methacrylate.  Thus the limitations of claim 1 are meet at least with respect to ethyl pyruvate and its relation to Formula (I) as defined by the claims.  Claim 1 does not depend on the light insanity and/or wavelength nor the effectiveness and/or efficiency of the photoinitiator meeting the limitation of Formula (I) to work.  Although the claims are interpreted in light of the specification, critical limitations from the specification cannot be read into the claims (see, e.g., In re Van Guens, 988 F.2d 1181, 26 PSPG2d 1057 (Ded. Cir. 1991)).   Accordingly, without the recitation of all these critical limitations, the claims do not adequately define the instant invention.  In addition, the courts have upheld it does not amount to a patentable invention to follow the teachings of the prior art even if the results obtained are better than expected—see In re Leiser, 74 USPQ 104; In re Kepler, 56 USPQ 177; and In re Gauerke, 31 USPQ 330.  
Regarding the rejection of claim 7 as being unpatentable over Lissi (1979) in view of Mayer, applicant argues since Lissi allegedly shows ethyl pyruvate has much lower efficiency than already known comparative photoinitiators a skilled artisan would not be motivated to use ethyl pyruvate (corresponding to Formula I in claim 1) as a photoinitiator in any amount for polymerization of a photopolymerizable composition.  The examiner deems for the reasons set forth above it would have been well within the skill level of an ordinary artisan to use a known .   

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 and 10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Lissi et al (J. of Polymer Sci., 1979).
Lissi sets forth polymerization photosensitized by carbonyl compounds.  In Table 1, Lissi sets forth compositions comprising one of methyl methacrylate and butyl methacrylate, 
    PNG
    media_image1.png
    204
    218
    media_image1.png
    Greyscale
, which is deemed to anticipate the formula of claims 1-2, when n is 1, Y and Z are not present, X is OR3, wherein R3 is an ethyl group, and R1 is a methyl group.  In this instance, the photoinitiator ethyl pyruvate is a Type II photoinitiator—claim 3.  Lissi sets forth exposing the photoinitiator ethyl pyruvate with methyl methacrylate in the presence of triethylamine, as a co-initiator.  Thus claims 4-5, 8 and 10 are anticipated.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lissi as applied to claims 1-5, 8 and 10 above, and further in view of Mayer et al (4,369,206).
Lissi does not expressly teach the addition amount of said photoinitiator or photosensitizer of formula (I) as defined.   However, it is known in the art that similar diketone photoinitiators, such as pyruvic acids containing ammonium/amine salts can be added in amounts from 0.3 to 15 wt. % in coating compositions for UV activation—see col. 6, lines 38-44 of Mayer.  Lissi and Mayer are analogous art because they are from the same field of invention .  

Allowable Subject Matter

Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMC